Citation Nr: 0334423	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable rating for residuals of 
lacerations of lower extremities, pigmented areas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from June 1952 to May 1956, 
and from August 1960 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The October 2001 rating decision also granted service 
connection for diabetes and prostate cancer due to herbicide 
exposure, and special monthly compensation for loss of a 
creative organ.  Service connection for asbestosis was 
denied.  The appellant's February 2002 notice of disagreement 
(NOD) appealed only the continuance of the noncompensable 
evaluation of his residuals of lacerations of lower 
extremities, which is the sole issue addressed in this 
remand.

A June 2002 rating decision denied entitlement to service 
connection for hypertension as secondary to diabetes 
mellitus, but granted service connection for bilateral 
peripheral neuropathy.  An April 2003 rating decision granted 
service connection for asbestosis.  There is no record in the 
claim file of a NOD as to either of these rating decisions.  
Therefore, they will not be addressed in this remand.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also includes a duty to notify the 
claimant what information and evidence, if any, he is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA requires that VA assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

In an April 2001 letter, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder, to 
include the duty to assist.  The April 2001 letter, however, 
only informed the appellant of the evidence required to 
substantiate his claims for service connection.  It did not 
inform the appellant of the evidence required to substantiate 
his claims for an increased (compensable) rating for his 
residuals of lower extremity lacerations.  Therefore, the 
letter did not provide the requisite VCAA notice for the 
increased rating claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2003).  

Further, the April 2001 letter informed the appellant that he 
should submit any information or evidence he desired 
considered in support of his claim within 30 days, or a 
decision would be made.  Notably, however, in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio, PVA, 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and any other 
applicable legal precedent.  The RO shall 
ensure that the VCAA notice to appellant 
is properly tailored to the specific 
issue presented in his pending claim for 
an increased rating.

2.  The RO will ensure that any treatment 
records generated since the last 
supplemental statement of the case (SSOC) 
are obtained and associated with the 
claim file.

3.  After all of the above development is 
completed, the RO shall review all 
evidence obtained since the last SSOC, 
including any additional evidence 
submitted by the appellant.  To the 
extent that any benefits sought on appeal 
remain denied, a SSOC shall be issued and 
return the case to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

